UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 (Fee required) For Fiscal year ended June 30, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(D)OF THE SECURITIES EXCHANGE ACT OF 1934 (No fee required) For the transition period from to Commission file Number 0-19824 NUTRITION MANAGEMENT SERVICES COMPANY (Exact name of registrant as specified in its charter) Pennsylvania 23-2095332 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 725 Kimberton Road, Kimberton, Pennsylvania 19442 (Address of principal executive office)(Zip Code) Registrant’s telephone number, including area code:610-935-2050 Securities registered pursuant to Section 12(b) of the Act: Name of Each Exchange on Which Registered Title of Each Class None Securities registered pursuant to Section 12(g) of the Act: Title of Each Class Shares of Class A Common Stock (no par value) (Cover Page 1 of 3 pages) Indicate by checkmark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YESoNO x Indicate by checkmark if the registrant is not required to file reports pursuant to Section 13 or Section 15 (2) of the Act YESo NO x Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchanges Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESx NOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 605 of Regulation S –T(§232.405 of this chapter) during the previous 12 months (or for such shorter period that the registrant was required to submit and post such files). YESo NOo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained to the best of the Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. LARGE ACCELERATED FILER o ACCELERATED FILER o NON-ACCELERATED FILER o SMALLER REPORTING COMPANY x Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES o NO x (Cover page 2 of 3 pages) The aggregate market value of voting stock (Class A Common Stock, no par value) held by non-affiliates of the Registrant as of December 31, 2008 was approximately Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: At October 13, 2009, there was outstanding 2,747,000 shares of the Registrant’s Class A Common Stock, no par value, and 100,000 shares of the Registrant’s Class B Common Stock, no par value. DOCUMENTS INCORPORATED BY REFERENCE The information required by Part III for Form 10-K will be incorporated by reference to certain portions of a definitive proxy statement which is expected to be filed by the Registrant pursuant to Regulation 14A within 120 days after the close of its Fiscal year. This report consists of consecutively numbered pages (inclusive of all exhibits and including this cover page).The Exhibit Index appears on page (Cover page 3 of 3 pages) PART I ITEM 1 - BUSINESS General Nutrition Management Services Company (the “Company” or the “Registrant”) provides food, facilities operations and housekeeping management services to continuing care facilities, hospitals, retirement communities and schools. The Company was incorporated under the laws of the Commonwealth of Pennsylvania on March 28, 1979, and focuses on the continuing care and health-care segments of the food service market.Its customers include continuing care facilities, hospitals, retirement communities and schools. On November25, 1991, the Company organized Apple Management Services Company to provide management service expertise. On May 31, 1994, the Company purchased twenty-two (22) acres of land containing a 40,000 square foot building formerly used as a restaurant and banquet facility.The Company renovated the property to serve as a comprehensive training facility for Company employees.In addition, the facility serves as a showroom for prospective customers who can observe the Company's programs for nursing and retirement home dining and hospital cafeteria operations.In September 1997, the Company opened the retail restaurant portion of the Collegeville Inn Conference & Training Center.In connection therewith, the Company expended approximately $6,000,000 in renovation work through the issuance of two twenty-year bonds dated December 1996 and its internal working capital.The Company opened the banquet and training division during its second quarter of Fiscal year 1998.The remaining division of the project was available for operations in the third quarter of Fiscal 2000.Effective June 27, 2005, the Company closed the buffet restaurant at the Collegeville Inn Conference and Training Center to make the facility available for catered events. On November 14, 1997, the Company organized Apple Fresh Foods, Ltd. to develop a cook-chill food preparation technology for use in the Company’s food service business.Apple Fresh Foods, Ltd. operations are located in the Collegeville Inn. The Company owns approximately twenty-two acres of land in Collegeville, Montgomery County, Pennsylvania.In 1997, the Company completed its renovations of an existing 40,000 square foot building to serve as a training facility and conference center.On October 8, 2008, the Company entered into an agreement of sale for certain tracts or parcels of land, together with the building, Collegeville Inn Conference and Training Center, for the sum of $5,500,000.The Agreement of Sale was contingent upon the Buyer being able to obtain all necessary permits and approvals for the development of an age restricted living facility on the property.In April 2009, it became apparent to the Buyer that the permit and approval process was going to take longer than originally anticipated and that it would not be able to meet its target deadlines.As a result, the Company and the Buyer executed a mutual release, releasing both parties from any further obligations under the Agreement of Sale.The Company continues to protect the zoning of the property so as to permit future development.Immediately following the execution of the mutual release, the Company listed the property for sale with a nationwide commercial real estate brokerage. 1 Financial Information About Industry Segments See Note P on page F-21 of the Consolidated Financial Statements. Description of Services The Company provides contract food, facilities operations and housekeeping services to continuing care facilities, hospitals, retirement communities and schools.The Company provides complete management and supervision of the dietary, facilities and housekeeping operations in its customers’ facilities through the use of on-site management staff, quality and cost-control programs, and training and education of dietary staff.The Company’s operational districts are supported by Regional Managers, District Managers, Registered Dietitians and Quality Assurance staff. The Company seeks to provide its services at a lower cost than self-managed facilities, while maintaining or improving existing service, nutritional care standards and regulatory compliance. Marketing and Sales The Company’s customers include continuing care facilities, hospitals, retirement communities as well as schools, which range in size from small individual facilities to large multi-facility operations.Although many facilities perform their own food service functions without relying upon outside management firms such as the Company, the Company expects the market for its services to grow as facilities increasingly seek to contain costs and are required to comply with increased governmental regulations. The Company’s services are marketed at the corporate level by its Chief Executive Officer, its President, and its Operating Personnel. The Company’s services are marketed primarily through in-person solicitation of facilities.The Company also utilizes direct mail and participates in industry trade shows. Market for Services The market for the Company’s services consists of a large number of facilities involved in various aspects of the continuing care and health care fields, including nursing homes, retirement communities, hospitals and rehabilitation centers.Such facilities may be specialized or general, privately owned or publicly traded, for profit or not-for-profit and may serve residents and patients on a continuing or short-term basis. 2 Service Agreements The Company provides its services under several different financial arrangements including a fee basis and guaranteed rate basis. As of June 30, 2009, the
